347 S.E.2d 462 (1986)
James A. COLE, Jr., Administrator of the Estate of James Anderson Cole, III
v.
DUKE POWER COMPANY.
No. 417P86.
Supreme Court of North Carolina.
August 28, 1986.
W. Edward Poe, Jr., Duke Power, Legal Dept., Charlotte.
Newsom, Graham, Hedrick, Bryson & Kennon, Durham, and Irvin W. Hankins, III, Charlotte, for defendant.
Pulley, Watson, King & Hofler, Durham, for plaintiff.

ORDER
Upon consideration of the petition filed by Plaintiffs in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 28th day of August 1986."